Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-18-2007

In Re Tagliamonte
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1610




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re Tagliamonte " (2007). 2007 Decisions. Paper 921.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/921


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-112 (June 2007)                                         NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                        NO. 07-1610
                                     ________________

                          IN RE: RICHARD TAGLIAMONTE,
                                                   Appellant
                        ____________________________________

                      On Appeal From the United States District Court
                                 For the District of New Jersey
                                (D. N.J. Civ. No. 07-cv-00255)
                      District Judge: Honorable Dennis M. Cavanaugh
                      _______________________________________

 Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B) or Summary Action
                    Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 1, 2007
    BEFORE: CHIEF JUDGE SCIRICA, WEIS and GARTH, CIRCUIT JUDGES

                                   (Filed: June 18, 2007)

                                _______________________

                                        OPINION
                                _______________________

PER CURIAM.

              Richard Tagliamonte, proceeding pro se, appeals from an order of the United

States District Court for the District of New Jersey denying his petition for a writ of

prohibition. We will dismiss this appeal pursuant to 28 U.S.C. § 1915(e)(2)(B).

              In his petition, Tagliamonte alleged that he was arrested in 2004 and



                                              1
confined in the Federal Detention Center in Philadelphia. He stated that the search

warrants issued in his case were invalid, that he pleaded not guilty to the charges against

him, and that he is awaiting trial. Although much of the petition is unclear, Tagliamonte

asserted that the District Court lacks jurisdiction over the criminal proceedings, and sought

a writ directing his release from custody and declaring his indictment null and void.

              The District Court treated Tagliamonte’s filing as a mandamus petition, and

recognized that it has jurisdiction under 28 U.S.C. § 1361 to compel an officer or

employee of the United States or any agency to perform a duty owed to the plaintiff. The

District Court correctly denied mandamus relief because Tagliamonte did not identify any

such officer or employee who owes a duty to him, and because he has other available

remedies. See Billiteri v. United States Bd. of Parole, 541 F.2d 938, 946 (2d Cir. 1976)

(noting that a plaintiff must lack another remedy for a writ of mandamus to issue under

§ 1361). Tagliamonte may challenge the charges against him in his pending criminal

proceedings, or the legality of his confinement in a habeas petition under 28 U.S.C.

§ 2241.

              Although Tagliamonte sought a writ under 28 U.S.C. § 1651(a), the All

Writs Act is a residual source of authority to issue writs that are not otherwise covered by

statute; it does not authorize courts to issue writs whenever compliance with statutory

procedures appears inconvenient or less appropriate. See United States v. Machado, 465

F.3d 1301, 1308 (11 th Cir. 2006). The District Court did not err in considering whether a



                                              2
writ should issue under § 1361 or in treating Tagliamonte’s filing as a mandamus petition.

See In re Sch. Asbestos, 921 F.2d 1310, 1313 (3d Cir. 1990) (noting in an action under §

1651(a) that modern courts have shown little concern for the technical differences between

mandamus and prohibition). In sum, a petition for a writ of prohibition is not a proper

vehicle to challenge a criminal matter that is proceeding before a District Judge.

              Accordingly, we shall dismiss this appeal pursuant to 28 U.S.C. §

1915(e)(2)(B).




                                              3